COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-019-CR

MERRY KUBICEK                                                     APPELLANT


                                           V.

THE STATE OF TEXAS                                                     STATE

                                        ----------

            FROM THE 367 TH DISTRICT COURT OF DENTON COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure.   Tex. R. App.

P. 42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).

                                                     PER CURIAM

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


      1
          … See Tex. R. App. P. 47.4.
DELIVERED: December 23, 2008